Walton, J.
Money is often deposited in savings banks in ¡ such a form, or under such circumstances, as to give rise to litigation to determine who is the owner of it. The following are samples of this class of cases: Blasdel v. Locke, 52 N. H. 238, where the donor deposited money in a savings bank in the name of her niece, keeping the bank book herself. Howard v. Windham Bank, 40 Vt. 597, where A deposited money belonging to himself to the credit of B, keeping the deposit book him:self. Gardner v. Merritt, 32 Md. 78, where a deposit was made by a grandmother in the name of five minor grandchildren, *277but subject to her order, or the order of her daughter. Minor v. Rogers, 40 Conn. 512, where the deposit was made in this form : "Mary Daniels, trustee of William A. Minor.” Ray v. Simmons, 11 R. I. 268, -where the deposit was in this form: "'Dr. Fall River Sayings Bank, in account with Levi Bos worth, trustee for Marianna Ray, Or.” Hill v. Stevenson, 63 Maine, 364, where the deposit was made in the name of the donor and the bank book ivas delivered to the husband of one of the intended donees. Gerrish v. New Bedford Institution for Savings, 128 Mass. 159, where a father made three deposits as trustee, one in trust for his only son, and the others in trust for two grandchildren, taking separate deposit books and keeping them in his own possession. In all of these cases the gifts were sustained; but, to enable the court to do so, resort was had to extraneous evidence, to ascertain the intent of the donors. And in the case last cited, the competency of such evidence was one of the questions submitted to the court, and the court held it was admissible.
The case now before us is one of the same class. Mrs. Robinson deposited money in the Maine Savings Bank to the credit of the plaintiff, keeping the deposit book herself, and having minuted upon it that the money could be paid to her. Mrs. Robinson is now dead, and the question is, who is entitled to this money, the plaintiff, in whose name it was deposited, or the administrator of Mrs. Robinson, by whom the deposit was made. The case is before the law court on an agreed statement of facts. One of the questions submitted is whether " evidence aliunde as to the intention of Mrs. Robinson in making the deposit is admissible to vary the effect of the entries.” If it is, the case is to stand for trial; otherwise the court is to decide it upon the facts stated. We think the evidence is admissible. Such evidence was admitted in all the cases cited, and we have been referred to no case in which such evidence was rejected. In the case last cited (128 Mass. 159), it was one of the points expressly decided. Consequently, the entry must be,

Qase to stand for trial.

AppletoN, C. J., Baerows, Virgix, Libbey and Symokds, JJ ., concurred.